UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
FIDELINA DELA PAZ VANEGAS, a/k/a                No. 01-4862
Fidelina Dela Paz Santos, a/k/a
Fidelina Santos,
                Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
                 Peter J. Messitte, District Judge.
                         (CR-00-219-PJM)

                      Submitted: June 19, 2002

                       Decided: July 1, 2002

  Before WIDENER, WILKINS, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

R. William Hale, Silver Spring, Maryland, for Appellant. Thomas M.
DiBiagio, United States Attorney, Daphene R. McFerren, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.
2                     UNITED STATES v. VANEGAS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Fidelina Dela Paz Vanegas appeals from her 151-month sentence
for conspiracy to distribute and possess with intent to distribute
cocaine, in violation of 21 U.S.C.A. § 846 (West 1999), and two
counts of distribution of five grams or more of cocaine base, in viola-
tion of 21 U.S.C.A. § 841(a) (West 1999 & Supp. 2002). On appeal,
Vanegas contends that the district court erred in attributing 167.6
grams of crack cocaine to her at sentencing. We have reviewed the
record and find no error.

   When the quantity of drugs to be attributed to the defendant is dis-
puted, the government bears the burden of proving the amount by a
preponderance of the evidence, and the district court must indepen-
dently resolve the issue. United States v. Gilliam, 987 F.2d 1009,
1013 (4th Cir. 1993). To resolve the issue, the court is free to consider
any relevant information that has sufficient indicia of reliability to
support its probable accuracy. U.S. Sentencing Guidelines Manual
§ 6A1.3 (2000). The district court’s factual findings on the weight of
the drugs are reviewed for clear error. United States v. Randall, 171
F.3d 195, 210 (4th Cir. 1999).

   Vanegas argues that the 117 grams of crack cocaine the district
court attributed to her based upon the testimony of Rafael Soriano is
clear error. The district court relied upon the testimony of Soriano,
who testified that for several years he purchased cocaine base from
Vanegas on a regular basis. He testified that he purchased amounts in
increasing quantities including: three and a half, seven, fourteen,
thirty-one, and sixty-two grams each. We conclude that this testimony
is sufficient to meet the Government’s burden of proving drug amount
by a preponderance of the evidence. To the extent that Vanegas chal-
lenges Soriano’s testimony based upon his credibility, we cannot dis-
turb the district court’s credibility determination. United States v.
                      UNITED STATES v. VANEGAS                       3
Saunders, 886 F.2d 56, 60 (4th Cir. 1989). We also do not find per-
suasive Vanegas’ challenge to drug quantity attributed based upon the
statements of Dr. Joseph Poirier, who evaluated Vanegas’ children at
her request.

  We therefore find that the record does not reveal that the district
court clearly erred in attributing 167.6 grams of crack cocaine to
Vanegas and affirm the judgment. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                          AFFIRMED